Citation Nr: 1104018	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active service from October 24, 1978 to December 
8, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the Veteran's application to reopen his 
previously denied claim of entitlement to service connection for 
paranoid schizophrenia, including alcohol addiction.  The Veteran 
filed a notice of disagreement dated in July 2007, and the RO 
issued a statement of the case dated in November 2007.  The 
Veteran filed his substantive appeal in November 2007.

In this case, the Board notes that in March 1987, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder.  The Veteran did not file a notice of 
appeal to this decision and it became final.  As such, before 
reaching the merits of the Veteran's psychiatric claim, the Board 
must rule on the matter of reopening the claim.  That is, the 
Board has a jurisdictional responsibility to consider whether it 
is proper for the claim to be reopened.  See Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In November 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file. 

After the most recent supplemental statement of the case dated in 
April 2009, the Veteran submitted additional evidence that was 
accompanied by a waiver of RO consideration.  This evidence will 
be considered by the Board in reviewing the Veteran's claim.  See 
38 C.F.R. § 20.1304 (2010).  

The Board notes that the Veteran has been diagnosed with paranoid 
schizophrenia and schizoaffective disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that claims 
for service connection for one psychiatric disorder encompasses 
claims for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized this issue as set forth 
above.

The reopened issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1987 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
Veteran did not file an appeal with respect to this decision and 
it became final.

2.  Evidence received since the March 1987 Board decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.  


CONCLUSIONS OF LAW

1.  The March 1987 Board decision which denied service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. § 
4004(b) (1982); 38 C.F.R. § 19.104 (1986).

2.  The evidence received subsequent to the March 1987 Board 
decision is new and material; and the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.303, 20.1105 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran 
must be provided with notice regarding the information needed to 
reopen a previously denied claim for PTSD.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, no further discussion of the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations is required at this point.  

II.  New and material evidence

In March 1987, the Board previously denied entitlement to service 
connection for an acquired psychiatric disorder.  The Veteran did 
not file a notice of appeal to this decision and it became final.  

The 1987 Board decision found that there was clear and 
unmistakable evidence that the Veteran received treatment for a 
psychiatric disorder beginning in 1976, two years before his 
entrance into service.  The Board also found that there was 
nothing in the service medical records which would indicate that 
there was an increase in the underlying pathology during service, 
and that there was no evidence that the preexisting psychiatric 
disorder was aggravated during the Veteran's very short period of 
active service.  

The evidence that has been added to the Veteran's claims file 
since March 1987 Board decision consists of private and VA 
treatment records, a November 2010 statement of the Veteran's 
social worker, and the Veteran's statements and testimony before 
the Board.  Some of the medical records submitted are duplicative 
of material previously of record in March 1987, others show 
continued treatment for schizophrenia and schizoaffective 
disorder.  The Veteran testified before the Board that he thought 
extra negative attention from his drill sergeants and extra 
stress from military duties aggravated his psychiatric condition.  
The November 2010 statement from the Veteran's social worker 
indicates that she reviewed the Veteran's medical records and is 
of the opinion that the Veteran's current medical and psychiatric 
condition, paranoid schizophrenia, was at least aggravated by his 
time in the military.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence submitted since March 1987 consists of private and 
VA treatment records, a November 2010 statement of the Veteran's 
social worker, and the Veteran's statements and testimony before 
the Board.  This evidence is new in that the majority of the 
medical records, and the statements and testimony of the Veteran 
and his social worker had not previously been submitted.  These 
records indicate a current diagnosis of schizophrenia and also 
contain an opinion that the Veteran's preexisting psychiatric 
condition may have been aggravated by his service.  It is noted 
once again that the credibility of this evidence is presumed for 
the limited purpose of reopening the claim.  Accordingly, the 
Board finds that because this evidence addresses an element of 
the Veteran's claim that was not present in March 1987 it is 
considered to be material.  This new evidence, when considered by 
itself or in conjunction with the evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim and is not cumulative or redundant in nature.  
Therefore, the evidence is considered to be both new and material 
and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, is reopened, and 
to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the Veteran's claim.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, a review of the record indicates that the Veteran 
has been receiving disability benefits from the Social Security 
Administration since approximately 1985.  A copy of the decision 
and underlying documentation related to this award, however, has 
not been associated with the Veteran's claims file.  This matter 
must therefore be remanded and, upon remand, the RO should 
contact the Social Security Administration and take all necessary 
attempts to obtain all records related to this award. 38 C.F.R. 
§ 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to 
obtain records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would be 
futile).  

In addition, the Board notes that the Veteran has a current 
diagnosis of schizophrenia.  The Veteran testified that he 
thought extra negative attention from his drill sergeants and 
extra stress from military duties aggravated his psychiatric 
condition.  Also, a November 2010 statement from the Veteran's 
social worker indicates that she reviewed the Veteran's medical 
records and is of the opinion that the Veteran's current medical 
and psychiatric condition, paranoid schizophrenia, was at least 
aggravated by his time in the military.  

Based on the foregoing, the Board finds that the Veteran should 
be afforded a VA examination in order to determine whether the 
Veteran's current psychiatric disorder was aggravated by his 
brief period of military service.  

In this regard, the Board notes that VA law provides that a 
Veteran is presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable evidence 
establishes that an injury or disease existed prior to service 
and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service. VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the Veteran should be informed 
in writing.  

2.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record. Then, the RO should schedule the 
Veteran for appropriate VA examination to 
address the claimed psychiatric disorder.  
The entire claims file, including a copy 
of this remand, must be made available to 
the examiner for review.

The examiner is requested to review the 
pertinent evidence, including the 
Veteran's testimony and lay assertions and 
the November 2010 statement of the 
Veteran's social worker, and also 
undertake any studies deemed necessary.  
Then, based on the record review and 
examination results, the examiner is asked 
to address the following:

Does the Veteran have a current 
psychiatric disorder, to include 
schizophrenia, that underwent a permanent 
increase in severity during his period of 
active duty from October 24, 1978 to 
December 8, 1978?  The examiner is asked 
to specify whether any symptoms were 
temporary or intermittent resulting from 
service or whether there was a permanent 
worsening of the underlying pathology due 
to service resulting in the current 
disorder.  In giving an opinion, the 
examiner also should also comment on 
whether any worsening was a natural 
progression of the disability.  In making 
this determination, the examiner is asked 
to assume that the Veteran had a 
psychiatric disorder that existed prior to 
his entrance into active service.

The examiner should prepare a printed 
report setting forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
It is imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post- service 
medical records, and the Veteran's lay 
assertions.


3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


